Title: To Thomas Jefferson from James Oldham, 24 May 1808
From: Oldham, James
To: Jefferson, Thomas


                  
                     Sir
                     
                     Richmond 24th. May 1808.
                  
                  I have the offer of a tract of Land in Albermarl Countey on the waterts of Hardeware and Briery creake containing 975 Akers, offerd to me in Payment of worke, before I receive it have thote it best to aske your advice; this tract of Land was convay’d by Josuway Fry to Hennery Lee and the title worranted to be good—Lee has sowl’d it to Samuel G. Addams and addams perposes it to me as Payment, I finde with the papers a certificate of the valuation of the Land, Sind by Conl. Cole John Waker & Cristopher Hudson stateing there valuation of the Land at £675. under the present incumberence; What this incumberence is I have not bin able to finde oute, but Hudson as Mr. Addams informs me has made Application to purchase the one half of the Tract at the valuation made by the above mentioned Gentlemen, for Which he offers cash. I am informd there is a bed of Lime-stone on one parte of the Tract. your opinion on the subject will be very thankfully received.
                  With Grate Respect I am Sir your Obt Sert
                  
                     J: Oldham
                     
                  
               